Citation Nr: 1514398	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a fracture of the right mandible with temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1970 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the increased rating claim for a fracture of the right mandible with TMJ.  The Veteran appealed the denial in this decision and the matter is now before the Board.


FINDING OF FACT

The Veteran's fracture of the right mandible with TMJ manifested by inter-incisal range of motion of at least 32 millimeters (mm), left lateral excursion of at least 2 mm, right lateral excursion of at least 2 mm, and protrusive range of motion of at least 5 mm.  He did not exhibit signs of injury or malunion of the maxilla, loss of bone, malunion, or nonunion of the mandible, loss of bone of the hard palate, osteoradionecrosis, osteomyelitis, or speech difficulty.  However, the Veteran's inability to masticate on the right side, symptoms of spontaneous tremors and pain in the right ramus, TMJ, and temporal area, and use of narcotic medications to manage pain have adversely affected his ability to function under ordinary conditions of daily life and decreased his quality of life.


CONCLUSION OF LAW

Throughout the entire increased rating period, the criteria for a 30 percent disability evaluation for a fracture of the right mandible with TMJ have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code (DC) 9904, 9905 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected fracture of the right mandible with TMJ. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from a year prior to the time the increased rating claim for a fracture of the right mandible with TMJ was filed in August 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system.  The Veteran currently has a 20 percent disability rating under DC 9904 (malunion of the mandible).  His disability can be rated under the various diagnostic codes in 38 C.F.R. § 4.150.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997)

Under DC 9904, for malunion of mandible, a 0 percent rating is assigned for slight displacement.  A 10 percent rating is assigned for moderate displacement, and a 20 percent rating is assigned for severe displacement.  38 C.F.R. § 4.150, DC 9904.  Moreover, this diagnostic code considers the degree of motion and relative loss of masticatory function.  Id. at Note.  While the Veteran is currently rated under this diagnostic code, the Board concludes that another diagnostic code is more applicable in his case due to his range of motion and symptoms of pain, tremors, range of motion, and use of medication to manage pain. 

Under DC 9905, for limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150 , DC 9905.  However, ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. at Note.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) . The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014). 

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period, the record demonstrates that the Veteran's disability picture approximates a disability rating of 30 percent, but not higher, for his fracture of the right mandible with TMJ.

Initially, the Board notes that the Veteran is currently service-connected for several disabilities associated with his fracture of the right mandible with TMJ, including loss of teeth and tension headaches.  Thus, the Board shall not evaluate those disabilities and symptoms in order to avoid pyramiding.  38 C.F.R. § 4.14.  

The Veteran's fracture of the right mandible with TMJ has been evaluated as 20 percent disabling since February 2004.  He filed a claim alleging that this disability had gotten worse in August 2007.  VA medical records reveal that he consistently complained of pain in his jaw since 2006.  VA neurology and primary care notes from November 2006 and December 2006 indicated that he was being treated with medication for his jaw pain and headaches.  Moreover, a July 2007 VA primary care note showed that the Veteran complained of severe intermittent facial pain and paresthesias for which medication was not providing relief.  The physician indicated that the Veteran's pain medication regiment previously included nortiptyline and oxycodone, with a possible change to Tylenol 3.  The Veteran attended a VA pain clinic to deal with his headache and jaw pain, as well as his psychological symptoms.  

A September 2007 otolaryngology consultation note showed that the Veteran complained of right jaw pain with chewing.  The VA physician noted the medical history of the right mandible fracture, including the in-service boxing incident and the two subsequent open reduction internal fixation operations to repair his mandible, and the Veteran's contention that the pain had gotten progressively worse since military service.  The Veteran reported symptoms of "lock jaw" and trembling of his jaw, and the physician assessed him as having a history of a mandible fracture and malunion with persistent jaw pain.  In October 2007, a VA physician noted that an x-ray computed tomography (CT) of the Veteran's mandible showed the fracture repair and appeared to show a nonunion or a possible malunion in this area.  

The Board notes that the record includes a plethora of VA medical treatment records since 2007 which chronicle the Veteran's complains of pain, discomfort, and tremors, as well as use of medication to control the pain.  For example, a March 2008 VA primary care note showed that he experienced severe pain and used Tylenol 3, Vicodin, Percocet, and ibuprofen to manage it, and he was considering nerve blockers, muscle relaxants, and surgical options to help remedy his pain and muscle spasm symptoms.  The Board also notes that the Veteran and various doctors have alleged that his pain symptoms associated with his jaw, head, spine, and psychological disability have rendered him unemployable, and in fact, the record reveals that the Veteran was granted total disability based on individual unemployability (TDIU) effective February 2010.  

In October 2008, the Veteran was afforded a VA examination to determine the extent of the symptoms of his fracture of the right mandible with TMJ.  Upon a dental examination, the Veteran's mandible was noted as being without an alveolar ridge.  The examiner noted that the Veteran could open his mouth without distress, but could only go one to two millimeters laterally.  The examiner also noted that the right TMJ was sore to manipulation.  

One of the Veteran's VA doctors,  "Dr. N. A." has written several letters on his behalf in which she documents her treatment of the Veteran, his medical history, and the symptoms he experienced due to his right mandibular fracture.  In a February 2009 letter, "Dr. N. A." stated that the Veteran experienced chronic pain in his right jaw that radiated to his face, intermittent severe headaches and paresthesias on the right side of his face.  She also noted that the Veteran underwent a right TMJ arthroscopy and mandibular implant placement, and in fact, the claims file contains VA dentistry notes indicating that the Veteran had a right TMJ arthroscopy and mandibular implant in January 2009. 

In an August 2009 notice of disagreement, the Veteran contended that his current rating of 20 percent for his fracture of the right mandible with TMJ did not consider functional loss due to pain on movement and the effects of his medications for this disability.  

The Veteran was afforded another VA examination for his fracture of the right mandible with TMJ in May 2011 during which the examiner considered the Veteran's medical history and his symptoms.  The Veteran reported that this disability occurred in 1970 when he was in service, and that his ramus fractured in two places at that time.  He stated that his right TMJ had become increasingly uncomfortable since the time of the injury, and currently pain radiated to the right temporal area.  Moreover, shooting pain lasted for a few seconds to several minutes, and it could be as severe as eight or nine out of a possible ten on the pain scale.  The Veteran also reported that he experienced spontaneous tremors in the ramus, TMJ and temporal areas, and that he was not receiving any active treatment at that time. 

The Veteran reported that he had another surgery for his jaw in May 2010, but he was unsure of the specifics of the surgery.  The examiner noted that the Veteran had a conventional maxillary full denture and that his lower full denture was retained by three implants in the anterior segment of the mandible.  After noting that the Veteran did not have a history of neoplasm, the examiner recorded the Veteran's symptoms, which included the inability to chew on the right side due to pain of an eight out of a possible ten.  The Veteran experienced pain on the initial opening for range of motion testing, for both the vertical opening and right lateral excursion; however, after three repetitions of opening and excursions, wider vertical opening appeared less painful.  The examiner also noted that the Veteran did not have speech difficulty, swelling, or drainage.  

Upon examination, the examiner noted that there was not a history of injury or malunion of the maxilla and no loss of bone of the mandible other than that associated with edentulism.  An x-ray did not show a nonunion or malunion of the mandible; however, it did show deep glenoid fossae with steep anterior inclines.  The examiner also noted that there was no loss of bone of the hard palate, speech difficulty, or evidence of osteoradionecrosis or osteomyelitis.  

The Veteran's initial range of motion revealed that his fracture of the right mandible with TMJ manifested by inter-incisal range of motion of 32 mm, left lateral excursion of 2 mm, right lateral excursion of 2 mm, and protrusive range of motion of 5 mm.  The Veteran grimaced during the initial range of motion testing and rubbed his temporal area following motion, which indicated symptoms of pain.  Following three repetitions, the Veteran's range of motion manifested by inter-incisal range of motion of 47 mm, left lateral excursion of 5 mm, right lateral excursion of 8 mm, and protrusive range of motion of 6 mm.  The examiner noted that all subsequent motion appeared to occur with less discomfort than when taking the original measurements, and that there was no evidence of weakness, lack of endurance, or loss of coordination.  

Ultimately, the May 2011 VA examiner diagnosed the Veteran with significant TMJ disorder that was secondary to trauma.  He opined that the Veteran's symptoms had grown worse in the 40 years since his injury, and that the spontaneous tremors and pain in the right ramus, TMJ, and temporal area, along with his inability to chew on the right side, have decreased the quality of life for this Veteran. 

A January 2012 VA dental outpatient note showed that the Veteran had a comprehensive examination for his severe right TMJ.  After noting that the Veteran could hardly eat and that he was in misery, the VA dentist determined that the Veteran had an obvious shift to the left and he was unable to place the joint squarely in the fossa and maintain it.  The Veteran had brought a CT and a magnetic resonance imaging (MRI) report which supported these findings.  The dentist further noted that the posterior occlusion was significantly off in the molar region, and that the plan was to put the occlusion right and proceed with replacing all four mandibular molars during another visit.  

In light of all of the evidence of record, the Board concludes that the Veteran's fracture of the right mandible with TMJ approximates a disability rating of 30 percent, but not higher, for the entire period on appeal.  Specifically, the Board finds the May 2011 VA examiner's findings highly probative in determining the severity of the Veteran's mandibular symptoms because this is the most current evidence in the record showing the Veteran's range of motion for his jaw.  Moreover, the Board finds the May 2011 VA examiner's findings and opinions to be probative evidence because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of the Veteran's self-reported history.  

While the Veteran's range of motion readings from May 2011 alone do not indicate that his rating for this disability should be increased pursuant to DC 9905, the Board acknowledges the Veteran's long history of pain, muscle tremors, and an inability to chew on the right side, which warrant a higher disability rating.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.150, DC 9905; see also Deluca, 8 Vet. App. at 207-08.  The Board's conclusion is buttressed by the fact that almost all of the lay and medical evidence in the claims file indicates that the Veteran's symptoms of spontaneous tremors, pain, and use of medication to manage pain have adversely affected his ability to function under ordinary conditions of daily life and decreased his quality of life.  Additionally, the January 2012 VA dental outpatient note indicated that the Veteran's mandibular symptoms have persisted after the May 2011 VA examination.  

Moreover, the Board concludes that the Veteran's disability picture has approximated a higher evaluation of 30 percent for the entire period on appeal because the claims file contains evidence of painful symptoms, inability to chew on the right side, and use of medication since before the Veteran filed the present increased rating claim in August 2007.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet App. 505. 

In March 2008, the Veteran contended that his fracture of the right mandible with TMJ should be evaluated as 50 percent disabling pursuant to DC 9906.  The rating schedule rates the loss of whole or part of the ramus that involves bilateral loss of temporomandibular articulation at 50 percent.  38 C.F.R. § 4.150, DC 9906.  However, the Board notes that the claims file does not contain evidence indicating that the Veteran has suffered a loss of whole or part of his ramus.  In fact, while the May 2011 VA examiner indicated that the Veteran suffered spontaneous tremors and pain in the right ramus, he did not indicate that the Veteran lost his ramus, whole or part of it.  Thus, DC 9906 is inapplicable in this case.  

The Veteran's current disability picture does not warrant a higher evaluation for this disability under any other diagnostic code located in 38 U.S.C.A. § 4.150 because, as the May 2011 VA examiner found, the Veteran does not have a history of injury or malunion of the maxilla, loss of bone of the mandible other than that associated with edentulism, a nonunion or malunion of the mandible, loss of bone of the hard palate, speech difficulty, or evidence of osteoradionecrosis or osteomyelitis.  Thus, the Board concludes that an evaluation greater than 30 percent disabling for the Veteran's fracture of the right mandible with TMJ is not warranted.

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his right mandibular disability on the basis of limitation of motion, to include as due to pain and weakness, and loss of function; thus, the demonstrated manifestations - namely limitation of motion, pain, loss of masticatory function, and tremors - are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's fracture of the right mandible with TMJ, and referral for consideration of an extra-schedular evaluation is not warranted.

Therefore, after applying the benefit of the doubt doctrine, the Board concludes that for the entire increased rating period, the Veteran's fracture of the right mandible with TMJ disability warrants a 30 percent evaluation, and thus, his claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects that the Veteran expressly sought a TDIU benefit and was granted a TDIU effective February 2010, and thus, the Board finds that Rice is inapplicable in this case.  The record does not show unemployability prior to February 2010.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in August 2009, following an initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Initially, the Veteran was sent notice letters in August 2007, October 2007, and March 2008; however, these letters did not include information necessary to apprise the Veteran of the requirements of an increased rating claim.  While the August 2009 letter, which did include the requirements of an increased rating claim,  was sent after the initial adjudication of the claim on appeal, which occurred in November 2008, the Board notes that the Veteran has submitted evidence following the August 2009 notice letter that has been associated with the claims file.  Moreover, the Agency of Original Jurisdiction (AOJ) has adjudicated the claim on appeal following the August 2009 notice letter through a January 2011 statement of the case and an April 2014 supplemental statement of the case. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.

The duty to assist was further satisfied by VA examinations in October 2008 and May 2011 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to a rating of 30 percent, but no higher, for a fracture of the right mandible with TMJ is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


